DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The Examiner acknowledges that the Applicant’s amendments to claim 4 resolves the previous rejection of claim 4 under 35 USC 112(b). Therefore, the previous rejection of claim 4 under 35 USC 112(b) has been withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 14-16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 2021/0098540) hereinafter “Chen”.
Regarding claim 1, Fig. 1 of Chen teaches a display panel (Paragraph 0008), comprising a plurality of pixel unit groups (See Picture 1 below) arranged in a matrix, wherein a row direction of the matrix is a first direction (Left and right across the page; See Picture 1 below); wherein each of the plurality of pixel unit groups comprises two first sub-pixels (Items 31), two second sub-pixels (Items 32) and four third sub-pixels (Items 33), and the two first sub-pixels (Items 31), the two second sub-pixels (Items 32) and the four third sub-pixels (Items 33) emit light of different colors (Paragraph 0035); wherein in a same pixel unit group among the 

    PNG
    media_image1.png
    457
    518
    media_image1.png
    Greyscale

Picture 1 (Labeled version of a portion of Chen Fig. 1)
Under an alternative interpretation of Chen, Regarding claim 1, Fig. 2 of Chen teaches a display panel (Paragraph 0008), comprising a plurality of pixel unit groups (See Picture 2 below) arranged in a matrix, wherein a row direction of the matrix is a first direction (Left and right across the page; See Picture 2 below); wherein each of the plurality of pixel unit groups comprises two first sub-pixels (Items 31), two second sub-pixels (Items 32) and four third sub-pixels (Items 33), and the two first sub-pixels (Items 31), the two second sub-pixels (Items 32) and the four third sub-pixels (Items 33) emit light of different colors (Paragraph 0035); wherein in a same pixel unit group among the plurality of pixel unit groups, geometric centers of the two first sub-pixels (Items 31) and geometric centers of the two second sub-pixels (Items 32) form a first virtual parallelogram (See Picture 2 below), the first virtual parallelogram comprises two first sides extending along the first direction and two second sides extending along a second direction (See Picture 2 below), the two first sides extending along the first direction are parallel to each other, the two second sides extending along the second direction are parallel to each other (See Picture 2 below), and the second direction intersects and is not perpendicular to the first direction (See Picture 2 below); and wherein a geometric center of one of the four third sub-pixels (Items 33) is located inside the first virtual parallelogram, other three third sub-pixels (Items 33) of the four third sub-pixels (Items 33) are located outside the first virtual parallelogram, and geometric centers of the four third sub-pixels (Items 33) form a second virtual parallelogram (See Picture 2 below), the second virtual parallelogram comprises two third sides extending along the first direction, and two fourth sides extending along the second direction (See Picture 2 below), the two third sides extending along the first direction are parallel to each other and the two fourth sides are parallel to each other (See Picture 2 below).

    PNG
    media_image2.png
    450
    489
    media_image2.png
    Greyscale

Picture 2 (Labeled version of a portion of Chen Fig. 2)
Regarding claim 2, Chen further teaches wherein the plurality of pixel unit groups (See Picture 1 above) includes a plurality of first pixel unit groups and a plurality of second pixel unit groups, the plurality of first pixel unit groups is located in an odd row of the matrix and the plurality of second pixel unit groups is located in an even row of the matrix, and each of the plurality of first pixel unit groups and each of the plurality of second pixel unit groups have a same structure (See Picture 1 above).
Regarding claim 3, Chen further teaches where the plurality of pixel unit groups include a plurality of first pixel unit groups and a plurality of second pixel unit groups (See picture 1 above), the plurality of first pixel unit groups is located in an odd row of the matrix and the plurality of second pixel unit groups is located in an even row of the matrix, and each of the plurality of first pixel unit groups after positions of the two first sub-pixels and the two second sub-pixels in the each of the plurality of first pixel unit groups are interchanged and each of the plurality of second pixel unit groups have a same structure (See Picture 1 above).
Regarding claim 4, under the alternative interpretation of Chen, Chen further teaches where two sub-pixels (Items 31 and 32) on a second side of the two second sides emit light of different colors and two sub-pixels on an other second side of the two second sides emit light of different colors.  
Regarding claim 14, Chen further teaches where the first sub-pixels (Items 31), the second sub-pixels (Items 32) and the third sub-pixels (Items 33) each emit light of any one color of red, green or blue (Paragraph 0035).
Regarding claim 15, Chen further teaches where the third sub-pixels (Items 33) emit green light (Paragraph 0035). 
Regarding claim 16, Chen further teaches where each of the first sub-pixels (Items 31) has an area of P, each of the second sub-pixels (Items 32) has an area of Q, each of the third sub-pixels (Items 33) has an area of R, and P > R 20and Q>R (Paragraph 0010).
Regarding claim 18, Chen teaches a display device (Paragraph 0008), comprising the display panel of claim 1 (For purposes of brevity the entirety of the rejection of claim 1 will not be repeated here; See rejection of claim 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2021/0098540) hereinafter “Chen” in view of Zhang et al. (US 20210098/539) hereinafter “Zhang”.
Regarding claim 5, Chen teaches all of the elements of the claimed invention as stated above. 
Chen does not explicitly teach where in the same pixel unit group, the geometric center of the one of the four third sub-pixels located inside the first virtual parallelogram coincides with a geometric center of the first virtual parallelogram.
Fig. 6 of Zhang teaches where in a same pixel unit group (Item 100), the geometric center of a one of the four third sub-pixels (Items 103) located inside a first virtual parallelogram (Item 210) coincides with a geometric center (Paragraph 0028) of the first virtual parallelogram (Item 210).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have, in the same pixel unit group, the geometric center of the one of the four third sub-pixels located inside the first virtual parallelogram coincide with a geometric center of the first virtual parallelogram because the pixel arrangement results in a better display effect (Zhang Paragraphs 0004 and 0030).
Regarding claim 6, Chen teaches all of the elements of the claimed invention as stated above. 
Chen does not explicitly teach where in the same pixel unit group, a geometric center of one of the two first sub-pixels located inside the second virtual parallelogram or one of the two second sub-pixels located inside the second virtual parallelogram coincides with a geometric center of the second virtual parallelogram.
Fig. 2 of Zhang teaches where in a same pixel unit group (Item 100), a geometric center of one of the two first sub-pixels (Items 101) located inside a second virtual parallelogram (Item 120) coincides with a geometric center of the second virtual parallelogram (Item 120).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have in the same pixel unit group, a geometric center of one of the two first sub-pixels located inside the second virtual parallelogram or one of the two second sub-pixels located inside the second virtual parallelogram coincides with a geometric center of the second virtual parallelogram because the pixel arrangement results in a better display effect (Zhang Paragraphs 0004 and 0030).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2021/0098540) hereinafter “Chen” in view of Liu et al. (US 2020/0402442) hereinafter “Liu”.
Regarding claim 10, Chen teaches all of the elements of the claimed invention as stated above except where a ratio G of a length of the first side to a length of the third side has a value range of 1 ≤ G ≤ 6/7, and a ratio S of a length of the third side to a length of the fourth side has a value range of 1 ≤  S ≤  6/7.
However, Liu teaches where the distance between subpixels (which is directly related to the lengths of the first, second, third and fourths sides, respectively, is a result effective variable (Paragraph 0041 where the distance between subpixels is such that a desired subpixel size is made possible). MPEP 2144.05 states “In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because ‘obvious to try’ is not a valid rationale for an obviousness finding”.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the distance between the respective subpixels such that a ratio G of a length of the first side to a length of the third side has a value range of 1 ≤ G ≤  6/7, and a ratio S of a length of the third side to a length of the fourth side has a value range of 1 ≤  S ≤  6/7 because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 11, the combination of Chen and Liu teaches all of the elements of the claimed invention as stated above except where along the direction perpendicular to the first direction, a distance between the two first sides in the first virtual parallelogram is H and a length of each of the first sides is K, wherein H = K.
However, Liu teaches where the distance between subpixels (which is directly related to the lengths of the first, second, third and fourths sides, respectively, is a result effective variable (Paragraph 0041 where the distance between subpixels is such that a desired subpixel size is made possible). MPEP 2144.05 states “In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because ‘obvious to try’ is not a valid rationale for an obviousness finding”.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the distance between the respective subpixels such that along the direction perpendicular to the first direction, a distance between the two first sides in the first virtual parallelogram is H and a length of each of the first sides is K, wherein H = K because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2021/0098540) hereinafter “Chen” in view of Huo et al. (US 2018/0350888) hereinafter “Huo”.
Regarding claim 17, Chen teaches all of the elements of the claimed invention as stated above except where the display panel further comprising a plurality of pixel circuits, wherein the plurality of pixel circuits is electrically connected to sub-pixels in one-to-one correspondence; and along a light emitting direction of the sub-pixels, at least one sub-pixel in each of the plurality of pixel unit groups at least partially overlaps a correspondingly connected pixel circuit.
Fig. 9 of Huo teaches a display panel comprising a plurality of pixel circuits (Items 11), wherein the plurality of pixel circuits (Items 11) is electrically connected to sub-pixels (Combination of Items 41 and 42) in one-to-one correspondence (Paragraph 0029); and along a light emitting direction of the sub-pixels, at least one sub-pixel (Combination of Items 41 and 42) in each of the plurality of pixel unit groups at least partially overlaps a correspondingly connected pixel circuit (Item 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the display panel further comprising a plurality of pixel circuits, wherein the plurality of pixel circuits is electrically connected to sub-pixels in one-to-one correspondence; and along a light emitting direction of the sub-pixels, at least one sub-pixel in each of the plurality of pixel unit groups at least partially overlaps a correspondingly connected pixel circuit because it allows for independent control of each sub-pixel which improves the resolution of the display panel (Huo Paragraph 0029). 
Allowable Subject Matter
Claims 7-9 and 12 are allowed.
Response to Arguments
Applicant's arguments filed 11/30/2021, regarding claim 1, have been fully considered but they are not persuasive.
Specifically, the Applicant argues that Fig. 1 of Chen does not provide any support that the virtual quadrilateral is a virtual parallelogram where the features of sides are parallel as claimed. The Examiner disagrees. MPEP 2125 states “The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979)”. While the Applicant does not acknowledge the inclusion of the Examiner’s labeled versions of Chen Fig. 1 in their remarks, Pictures 1 and 2 above (which were also previous presented in the previous non-final office action) show that one having ordinary skill in the art would reasonably determine from Fig. 1 in Chen that the first virtual quadrilateral is a virtual parallelogram where the first two sides are parallel to each other and the two second sides are parallel to each other. Similarly, Pictures 1 and 2 above show that Fig. 1 of Chen reasonably discloses that the second virtual quadrilateral is a virtual parallelogram where the third two sides are parallel to each other and the two fourth sides are parallel to each other. As Fig. 1 of Chen reasonably conveys to one having ordinary skill in the art the technical features of Applicant’s claim 1, the Applicant’s arguments are not persuasive and the Examiner maintains the reliance upon Chen in rejecting claim 1 and its dependents.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Examiner, Art Unit 2891